DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
 
Response to Amendment
3.	Applicant’s amendment to the claims, filed on July 13, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
4.	Applicant’s arguments/remarks, see pgs. 6-7, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
Pertaining to the Applicant’s arguments/remarks directed towards the newly amended limitations of the independent claims:
The primary reference Ito discloses an image sensor and Guo is combined for incorporation of the specific material of the photosensitive layers of different thicknesses which correlate to the different color sensitivities using a same photoactive material.
The arguments state that Guo uses the different thicknesses for transmittal or reflectance and not for sensing. It is noted that Guo is not relied upon to disclose the image sensor which is already disclosed by Ito.
Regarding the combination, it is known in the art that perovskite material itself may be used in light-emitting or a light-sensing device but the material itself is the same perovskite with inherent associated material properties; see for example, Kim et al. (US 2017/0294607 A1), hereinafter as Kim, which is being cited as evidence to aid the understanding of the prior art combination, [0075] “The perovskite compound may be used as a light-emitting material (e.g., as a light-emitting material of a light-emitting diode including an emission layer), a charge transferring material (e.g., as a hole transport layer material of a light-emitting diode including a hole transport region), an electrode material, a light-sensing material, a light-absorbing material (e.g., as an active layer material of a solar battery), or a light-conversion material (e.g., as a color filter material when a light-emitting diode includes a color filter) of the optoelectronic device, but embodiments of the present disclosure are not limited thereto.”
The Examiner notes, without commenting on allowability, that amendments directed towards structural differences from the prior art, for example, the charge transport layers in direct contact with each of the photosensitive layers and their structural characteristics such as the transparent metal oxide semiconductor material would aid distinguish from the prior art.


 

Note by the Examiner
5.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6, 8, 10, 12, and 14-21 are rejected under 35 U.S.C. 103 as obvious over Ito (US 2016/0337605 A1), in view of Mori et al. (US 2020/0043672 A1), hereinafter as Mori, in view of Guo et al. (US 2016/0254403 A1), hereinafter as Guo.

7.	Regarding Claim 1, Ito discloses an image sensor (see Figs. 1, 43 and [0160] “imaging device”; note the differences between the modification example 2 and the other embodiments are detailed in [0160-0166] and similarities are not repeated), comprising:
a first photosensitive layer (element PD1 (B), see [0164] “photodiodes PD1 to PD3 for R, G, and B”) for sensing an amount of blue light (see element PD1 (B), blue, and see [0164]);
a second photosensitive layer (element PD2 (G), see [0164]) for sensing an amount of green light (see element PD2 (G), green, and see [0152, 0164]);
a third photosensitive layer (element PD3 (R), see [0164]) for sensing an amount of red light (see element PD3 (R), red, and see [0152, 0164]); and
a fourth photosensitive layer (element PD4 (IR), see [0160] “photodiode PD4 for infrared light”) for sensing an amount of infrared light (see [0160]), wherein
the first, second, third and fourth photosensitive layer are stacked on each other (see Fig. 43), wherein the image sensor outputs the amount of blue light, the amount of green light, the amount of red light, and the amount of infrared light (see [0160] “signals corresponding to light of three colors R, G, and B are read out in the longitudinal dispersion type device configuration; however, a signal charge corresponding to infrared light (IR) may be further read out as with the modification example” The amount of sensed light is output, read out, as a signal charge).
Ito does not appear to explicitly disclose the first, second, third and fourth photosensitive layer each comprise a same Perovskite material with different thicknesses.
	Mori discloses a photosensitive layer comprises a Perovskite material (see Fig. 1 element 14, [0048] “The photoelectric conversion layer … comprises, for example, a perovskite compound.”;
also see [0003] “Photoelectric conversion devices, such as, solar cells, photosensors, light-emitting devices, photodiodes and optical memories, can comprise perovskite or organic materials serving as the photoelectric conversion components.” And [0065] “There are no particular restrictions on the active layer 14 in the device according to the embodiment as long as it has a photoelectric conversion function. It may generate electricity under excitation by incident light (photoelectric conversion layer), or it may emit light under application of voltage (luminous layer or light-emitting layer). However, in order to produce a flexible device, the active layer preferably contains a perovskite compound”).
	The photosensitive layer material as taught by Mori is incorporated as each of the photosensitive layer material of Ito. The combination discloses the first, second, third and fourth photosensitive layer each comprise a same Perovskite material.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate photosensitive layer material as taught by Mori as each of the photosensitive layer material of Ito of Ito, wherein the combination discloses the first, second, third and fourth photosensitive layer each comprise a same Perovskite material because the combination allows a flexible device which can convert incident light to an electrical signal as a photosensor (see [0003, 0065]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photosensitive layer material for another in a similar device where the options are provided as alternatives (see Mori [0003, 0065]).
Ito and Mori do not appear to explicitly disclose with different thicknesses.
Guo discloses a same material with different thicknesses (see Figs. 6(a)(1)-6(c)(3) and [0019] “The ultra-thin a-Si photoactive layer thickness is 6 nm, 11 nm, and 31 nm for blue, green, and red, respectively.” And [0086] “The change in the thickness of an a-Si film, given the fixed thicknesses for the other layers, enables tuning so that red, green, and blue (RGB) colors are selectively transmitted … Formation of such devices involves a simple fabrication process involving only film deposition.” And [0048] “suitable visible and infrared electromagnetic radiation includes, visible light having wavelengths ranging from about 390 to about 750 nm and infrared radiation (IR) (including near infrared (NIR) ranging from about 0.75 to about 1.4 μm)”).
The different thicknesses for each of the respective photosensitive layers as taught by Guo is incorporated as different thicknesses for each of the respective photosensitive layers of Ito and Mori. The combination discloses with different thicknesses.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate with different thicknesses as taught by Guo as with different thicknesses of Ito and Mori because the combination allows tuning to specific wavelengths (see Guo [0086]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photosensitive layer thickness for another in a similar device to obtain predictable results (see Guo [0086]).

8.	Regarding Claim 2, Ito and Mori and Guo disclose the image sensor of claim 1, further comprising a circuitry layer (see Ito Fix. 1 element 130 and see [0070] “the circuit section 130 may be stacked with the pixel section 1a … pixels P of the pixel section 1a” – also see Fig. 43 element P) on which the photosensitive layers are stacked (see Ito [0070]).

9.	Regarding Claim 3, Ito and Mori and Guo disclose the image sensor of claim 2, wherein the circuitry layer is a complementary metal oxide semiconductor circuitry layer (see Ito [0068] “The solid-state imaging device 1 may be, for example, a CCD or a CMOS image sensor.”).

10.	Regarding Claim 4, Ito and Mori and Guo disclose the image sensor of claim 1, wherein the first photosensitive layer has a maximum sensitivity in the blue light spectrum (see Ito [0152] “the photodiode PD1 is adapted to obtain a signal corresponding to blue light … Since light of a longer wavelength is absorbed more easily with an increase in a distance from the light entry surface S2 (at a deeper position of the semiconductor layer 10), the photodiodes PD1, PD2, and PD3 are respectively provided for blue light, green light, and red light.”).

11.	Regarding Claim 6, Ito and Mori and Guo disclose the image sensor of claim 1, wherein the second photosensitive layer has maximum sensitivity in the green light spectrum (see Ito [0152] “The photodiode PD2 is adapted to obtain a signal corresponding to green light … Since light of a longer wavelength is absorbed more easily with an increase in a distance from the light entry surface S2 (at a deeper position of the semiconductor layer 10), the photodiodes PD1, PD2, and PD3 are respectively provided for blue light, green light, and red light.”).

12.	Regarding Claim 8, Ito and Mori and Guo disclose the image sensor of claim 1, wherein the third photosensitive layer has a maximum sensitivity in the red light spectrum (see Ito [0152] “The photodiode PD3 is adapted to obtain a signal corresponding to red light … Since light of a longer wavelength is absorbed more easily with an increase in a distance from the light entry surface S2 (at a deeper position of the semiconductor layer 10), the photodiodes PD1, PD2, and PD3 are respectively provided for blue light, green light, and red light.”).

13.	Regarding Claim 10, Ito and Mori and Guo disclose the image sensor of claim 1, wherein the fourth photosensitive layer has a maximum sensitivity in the infrared light spectrum (see Ito [0160] “photodiode PD4 for infrared light”, and see [0152]).


14.	Regarding Claim 12, Ito and Mori and Guo disclose the image sensor of claim 1, wherein the photosensitive layers are in an order such that inch-dent light first penetrates the first photosensitive layer, second the second photosensitive layer, third the third photosensitive layer, and fourth the fourth photosensitive layer (see [0152, 0160] and Fig. 43 arrows).

15.	Regarding Claim 14, Ito and Mori and Guo disclose the image sensor of claim 1, wherein the Perovskite material is based on the formula ABX3, wherein the A is an inorganic alkali or an organic alkyl ammonium, B is a metal or a rare earth, and X is of the group of halogens (see Mori [0067-0072] “ABX3”, “A is a monovalent cation of amine compound, B is a divalent metal cation, and X is a monovalent anion of halogen”).

16.	Regarding Claim 15, Ito and Mori and Guo disclose the image sensor of claim 14, wherein A is at least one of K, Rb, Cs, CH3NH3, CH3CH2NH3, CHN2H3, B is at least one of Y, Zr, Hf, Sn, Ce, Tc, Al, Sc, V, Cr, Mn, Fe, Co, Ga, Mg, Ni, Cu, Zn, Nb, and X is at least one of Cl, Br, I (see Mori [0072]).

17.	Regarding Claim 16, Ito and Mori and Guo disclose the image sensor of claim 1, wherein a charge transport layer (see Mori elements 13 and 15 directly on top and bottom sides of each of the photosensitive layers and see [0060] “the second intermediate layer 15 works as an electron transport layer”) is provided for each of the photosensitive layers.

18.	Regarding Claim 17, Ito discloses an electronic device (see Figs. 1, 43 and [0019] “entire configuration of a solid-state imaging device”, [0160] “imaging device”; note the differences between the modification example 2 and the other embodiments are detailed in [0160-0166] and similarities are not repeated), comprising:
	an image sensor (see [0019, 0160]); and
a circuitry (see element 130 and see [0070] “the circuit section 130 may be stacked with the pixel section 1a … pixels P of the pixel section 1a” – also see Fig. 43 element P);
wherein the image sensor includes:
a first photosensitive layer (element PD1 (B), see [0164] “photodiodes PD1 to PD3 for R, G, and B”) for sensing an amount of blue light (see element PD1 (B), blue, and see [0164]);
a second photosensitive layer (element PD2 (G), see [0164]) for sensing an amount of green light (see element PD2 (G), green, and see [0152, 0164]);
a third photosensitive layer (element PD3 (R), see [0164]) for sensing an amount of red light (see element PD3 (R), red, and see [0152, 0164]); and
a fourth photosensitive layer (element PD4 (IR), see [0160] “photodiode PD4 for infrared light”) for sensing an amount of infrared light (see [0160]), wherein
the first, second, third and fourth photosensitive layer are stacked on each other (see Fig. 43).
Ito does not appear to explicitly disclose the first, second, third and fourth photosensitive layer each comprise a same Perovskite material with different thicknesses, wherein the image sensor outputs the amount of blue light, the amount of green light, the amount of red light, and the amount of infrared light (see [0160] “signals corresponding to light of three colors R, G, and B are read out in the longitudinal dispersion type device configuration; however, a signal charge corresponding to infrared light (IR) may be further read out as with the modification example” The amount of sensed light is output, read out, as a signal charge).
	Mori discloses a photosensitive layer comprises a Perovskite material (see Fig. 1 element 14, [0048] “The photoelectric conversion layer … comprises, for example, a perovskite compound.”;
also see [0003] “Photoelectric conversion devices, such as, solar cells, photosensors, light-emitting devices, photodiodes and optical memories, can comprise perovskite or organic materials serving as the photoelectric conversion components.” And [0065] “There are no particular restrictions on the active layer 14 in the device according to the embodiment as long as it has a photoelectric conversion function. It may generate electricity under excitation by incident light (photoelectric conversion layer), or it may emit light under application of voltage (luminous layer or light-emitting layer). However, in order to produce a flexible device, the active layer preferably contains a perovskite compound”).
	The photosensitive layer material as taught by Mori is incorporated as each of the photosensitive layer material of Ito. The combination discloses the first, second, third and fourth photosensitive layer each comprise a same Perovskite material.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate photosensitive layer material as taught by Mori as each of the photosensitive layer material of Ito of Ito, wherein the combination discloses the first, second, third and fourth photosensitive layer each comprise a same Perovskite material because the combination allows a flexible device which can convert incident light to an electrical signal as a photosensor (see [0003, 0065]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photosensitive layer material for another in a similar device where the options are provided as alternatives (see Mori [0003, 0065]).
Ito and Mori do not appear to explicitly disclose with different thicknesses.
Guo discloses a same material with different thicknesses (see Figs. 6(a)(1)-6(c)(3) and [0019] “The ultra-thin a-Si photoactive layer thickness is 6 nm, 11 nm, and 31 nm for blue, green, and red, respectively.” And [0086] “The change in the thickness of an a-Si film, given the fixed thicknesses for the other layers, enables tuning so that red, green, and blue (RGB) colors are selectively transmitted … Formation of such devices involves a simple fabrication process involving only film deposition.” And [0048] “suitable visible and infrared electromagnetic radiation includes, visible light having wavelengths ranging from about 390 to about 750 nm and infrared radiation (IR) (including near infrared (NIR) ranging from about 0.75 to about 1.4 μm)”).
The different thicknesses for each of the respective photosensitive layers as taught by Guo is incorporated as different thicknesses for each of the respective photosensitive layers of Ito and Mori. The combination discloses with different thicknesses.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate with different thicknesses as taught by Guo as with different thicknesses of Ito and Mori because the combination allows tuning to specific wavelengths (see Guo [0086]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photosensitive layer thickness for another in a similar device to obtain predictable results (see Guo [0086]).

19.	Regarding Claim 18, Ito and Mori and Guo disclose the electronic device of claim 17, further comprising a circuitry layer (see Ito Fig. 1 layer of element 130) on which the photosensitive layers are stacked see [0070] “the circuit section 130 may be stacked with the pixel section 1a … pixels P of the pixel section 1a” – also see Fig. 43 element P).

20.	Regarding Claim 19, Ito and Mori and Guo disclose the electronic device of claim 18, wherein the circuitry layer is a complementary metal oxide semiconductor circuitry layer (see Ito [0068] “The solid-state imaging device 1 may be, for example, a CCD or a CMOS image sensor.”).


21.	Regarding Claim 20, Ito and Mori and Guo disclose the electronic device of claim 17, wherein the Perovskite material is based on the formula ABX3, wherein the A is an inorganic alkali or an organic alkyl ammonium, B is a metal or a rare earth, and X is of the group of halogens (see Mori [0067-0072] “ABX3”, “A is a monovalent cation of amine compound, B is a divalent metal cation, and X is a monovalent anion of halogen”).

22.	Regarding Claim 20, Ito and Mori and Guo disclose the electronic device of claim 21, wherein the circuitry is configured to remove false signals in amounts of blue light, green light, red light, and infrared sensed (The limitations “the circuitry is configured to remove false signals in amounts of blue light, green light, red light, and infrared sensed” is determined as functional limitations which are not explicitly structural and instead implicitly limits the structure by claiming a function that the circuitry must be capable of performing - see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”.
	See Ito Fig. 1, 43 and [0068, 0160, 0164] in particular “The solid-state imaging device 1 may be, for example, a CCD or a CMOS image sensor.” And the electronic device has four stacks for blue, green, red, and infrared image sensing layers. Therefore, the prior art discloses the same structure as the claimed device and is capable of performing the same functions – also see Applicant’s specification pg. 7 “CMOS circuitry layer 6”).


23.	Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as obvious over Ito (US 2016/0337605 A1), in view of Mori et al. (US 2020/0043672 A1), hereinafter as Mori, , in view of Guo et al. (US 2016/0254403 A1), hereinafter as Guo, in view of Diroll et al. (“High-Temperature Photoluminescence of CsPbX3 (X = Cl, Br, I) Nanocrystals”, 2017, Adv. Funct. Mater., 1606750, pgs. 1-7), hereinafter as Diroll.

24.	Regarding Claim 5, Ito and Mori and Guo disclose the image sensor of claim 4.
Ito and Mori and Guo do not appear to explicitly disclose wherein the Perovskite material includes at least one of the following: CsPbCl2Br, CH3NH3CsPbCl2Br, CHNHNH2PbCl2Br.
	Diroll discloses wherein the Perovskite material includes at least one of the following: CsPbCl2Br (see Fig. 1 CsPbCl2Br Perovskite material sensitive to blue light spectrum), CH3NH3CsPbCl2Br, CHNHNH2PbCl2Br.
	The material of the blue light spectrum sensitive Perovskite material of Diroll is incorporated as the blue light spectrum sensitive Perovskite material of Ito and Mori. The combination discloses wherein the Perovskite material includes at least one of the following: CsPbCl2Br (the specific Perovskite material is combined for the first photosensitive layer of Ito and Mori), CH3NH3CsPbCl2Br, CHNHNH2PbCl2Br.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the wherein the Perovskite material includes at least one of the following: CsPbCl2Br, CH3NH3CsPbCl2Br, CHNHNH2PbCl2Br as taught by Diroll as wherein the Perovskite material includes at least one of the following: CsPbCl2Br, CH3NH3CsPbCl2Br, CHNHNH2PbCl2Br of Ito and Mori and Guo because the combination provides stability at relatively high temperatures (see Diroll pg. 5 Conclusion section);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known Perovskite material for another for blue light spectrum sensitivity to obtain predictable results (see Diroll Fig. 1 and see Mori [0065] “There are no particular restrictions on the active layer 14 in the device according to the embodiment as long as it has a photoelectric conversion function. It may generate electricity under excitation by incident light (photoelectric conversion layer), or it may emit light under application of voltage (luminous layer or light-emitting layer). However, in order to produce a flexible device, the active layer preferably contains a perovskite compound”).

25.	Regarding Claim 7, Ito and Mori and Guo disclose the image sensor of claim 6.
Ito and Mori and Guo do not appear to explicitly disclose wherein the Perovskite material includes at least one of the following: CsPbBr3, CH3NH3CsPbBr3, or Cs0.5Rb0.5PbBr3.
	Diroll discloses wherein the Perovskite material includes at least one of the following: CsPbBr3 (see Fig. 1 CsPbBr3 Perovskite material sensitive to the green light spectrum), CH3NH3CsPbBr3, or Cs0.5Rb0.5PbBr3.
	The material of the green light spectrum sensitive Perovskite material of Diroll is incorporated as the green light spectrum sensitive Perovskite material of Ito and Mori and Guo. The combination discloses wherein the Perovskite material includes at least one of the following: CsPbBr3 (the specific Perovskite material is combined for the second photosensitive layer of Ito and Mori), CH3NH3CsPbBr3, or Cs0.5Rb0.5PbBr3.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the wherein the Perovskite material includes at least one of the following: CsPbBr3, CH3NH3CsPbBr3, or Cs0.5Rb0.5PbBr3 as taught by Diroll as wherein the Perovskite material includes at least one of the following: CsPbBr3, CH3NH3CsPbBr3, or Cs0.5Rb0.5PbBr3 of Ito and Mori and Guo because the combination provides stability at relatively high temperatures (see Diroll pg. 5 Conclusion section);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known Perovskite material for another for green light spectrum sensitivity to obtain predictable results (see Diroll Fig. 1 and see Mori [0065] “There are no particular restrictions on the active layer 14 in the device according to the embodiment as long as it has a photoelectric conversion function. It may generate electricity under excitation by incident light (photoelectric conversion layer), or it may emit light under application of voltage (luminous layer or light-emitting layer). However, in order to produce a flexible device, the active layer preferably contains a perovskite compound”).

26.	Regarding Claim 9, Ito and Mori and Guo disclose the image sensor of claim 8.
Ito and Mori and Guo do not appear to explicitly disclose wherein the Perovskite material includes at least one of the following: CsPbI3, CH3NH3CsPbI3, CH3NH3SnBr1.5I1.5, CsSnBr1.5I1.5.
	Diroll discloses wherein the Perovskite material includes at least one of the following: CsPbI3 (see Fig. 1 CsPbI3 Perovskite material sensitive to the red light spectrum), CH3NH3CsPbI3, CH3NH3SnBr1.5I1.5, CsSnBr1.5I1.5.
	The material of the red light spectrum sensitive Perovskite material of Diroll is incorporated as the red light spectrum sensitive Perovskite material of Ito and Mori and Guo. The combination discloses wherein the Perovskite material includes at least one of the following: CsPbI3 (the specific Perovskite material is combined for the third photosensitive layer of Ito and Mori), CH3NH3CsPbI3, CH3NH3SnBr1.5I1.5, CsSnBr1.5I1.5.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the wherein the Perovskite material includes at least one of the following: CsPbI3, CH3NH3CsPbI3, CH3NH3SnBr1.5I1.5, CsSnBr1.5I1.5 as taught by Diroll as wherein the Perovskite material includes at least one of the following: CsPbI3, CH3NH3CsPbI3, CH3NH3SnBr1.5I1.5, CsSnBr1.5I1.5 of Ito and Mori and Guo because the combination provides stability at relatively high temperatures (see Diroll pg. 5 Conclusion section);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known Perovskite material for another for red light spectrum sensitivity to obtain predictable results (see Diroll Fig. 1 and see Mori [0065] “There are no particular restrictions on the active layer 14 in the device according to the embodiment as long as it has a photoelectric conversion function. It may generate electricity under excitation by incident light (photoelectric conversion layer), or it may emit light under application of voltage (luminous layer or light-emitting layer). However, in order to produce a flexible device, the active layer preferably contains a perovskite compound”).

27.	Claim 11 is rejected under 35 U.S.C. 103 as obvious over Ito (US 2016/0337605 A1), in view of Mori et al. (US 2020/0043672 A1), hereinafter as Mori, in view of Guo et al. (US 2016/0254403 A1), hereinafter as Guo, in view of Xing et al. (US 2017/0012404 A1), hereinafter as Xing.

28.	Regarding Claim 11, Ito and Mori and Guo disclose the image sensor of claim 10.
Ito and Mori and Guo do not appear to explicitly disclose wherein the Perovskite material includes at least one of: CH3NH3SnI3, CsSnI3, Cs0.5Rb0.5SnI3.
	Xing discloses wherein the Perovskite material includes at least one of: CH3NH3SnI3, CsSnI3 (see Fig. 26C and [0073] CsSnI3 Perovskite material sensitive to the infrared light spectrum, the specific material at a wavelength around 950 nm), Cs0.5Rb0.5SnI3, CsSnI3, Cs0.5Rb0.5SnI3.
	The material of the infrared light spectrum sensitive Perovskite material of Diroll is incorporated as the infrared light spectrum sensitive Perovskite material of Ito and Mori and Guo. The combination discloses wherein the Perovskite material includes at least one of: CH3NH3SnI3, CsSnI3 (the specific Perovskite material is combined for the fourth photosensitive layer of Ito and Mori), Cs0.5Rb0.5SnI3, CsSnI3, Cs0.5Rb0.5SnI3.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the wherein the Perovskite material includes at least one of: CH3NH3SnI3, CsSnI3, Cs0.5Rb0.5SnI3  as taught by Xing as wherein the Perovskite material includes at least one of: CH3NH3SnI3, CsSnI3, Cs0.5Rb0.5SnI3  of Ito and Mori and Guo because the combination may be prepared by low temperature solution method (see Xing [0263]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known Perovskite material for another for infrared light spectrum sensitivity to obtain predictable results (see Xing Fig. 26C and [0115-0116] and see Mori [0065] “There are no particular restrictions on the active layer 14 in the device according to the embodiment as long as it has a photoelectric conversion function. It may generate electricity under excitation by incident light (photoelectric conversion layer), or it may emit light under application of voltage (luminous layer or light-emitting layer). However, in order to produce a flexible device, the active layer preferably contains a perovskite compound”).









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior art(s) and most relevant portion(s) is provided:
US 2017/0294607 A1 ([0075])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818